Duckworth, Chief Justice.
This case sounds in tort, usury, accounting and equity, seeking to set aside certain security deeds and to secure a money judgment in addition to punitive damages; yet it fails to allege such fraud as to authorize a rescission, the payment of any sums due or grounds to award the punitive damages, or any of the other relief sought. The allegations are confusing, misleading, diverse and inconsistent. They seem to seek to set out an agreement between the corporate appellant and the corporate appellee for the construction of a motel showing an indebtedness of the plaintiff to the defendant but they are so indefinite as to the payments made as to fail to set out the basis of the equitable relief sought or to allege a cause of action for any other relief. Castleberry v. Scandrett, 20 Ga. 242; Garrett v. Hitchock, 77 Ga. 427; Karpas v. Candler, 189 Ga. 711 (7 SE2d 243); Mims v. Cooper, 203 Ga. 421 (46 SE2d 909); Rowland v. Rich’s, Inc., 212 Ga. 640 (94 SE2d 688); Williams v. Ruben, 216 Ga. 431 (117 SE2d 456). For the reasons stated the court did not err in sustaining the general demurrer to the petition as amended.

Judgment affirmed.


All the Justices concur.

John P. Nixon, for appellants.
Adams, Steele, O’Neal, Thornton & Hemingway, H. T. O’Neal, Jr., Charles F. Adams, W. W. Hemingway, John D. Hemingway, for appellees.